DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0043964 A1.

Drawings
The drawings are objected to because FIGS. 1–5 use the molecular formula "LiCoO2" for lithium cobalt oxide. The molecular formula of lithium cobalt oxide is "LiCoO2." FIGS. 1-5 should use "LiCoO2" for the molecular formula of lithium cobalt oxide.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

FIGS. 1 and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 2408 (e.g., [0049], [0073]), 2410 (e.g., [0073], [0075]–[0079]), 2454 (e.g., [0079], [0080]), and 2456 (e.g., [0080]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY INCLUDING PRESSURE CHAMBER APPLYING TO PLATE ADJACENT ELECTRODE REGION.

The disclosure is objected to because of the following informalities:
Reference character 105 is referred to as a cathode in paragraph [0030]. Reference character 105 is used to designate a cathode current collector; and reference character 107 is used to designate a cathode region. Reference character 105 should be referred to as a cathode current collector in paragraph [0030].
Reference character 106 is referred to as an anode in paragraph [0030]. Reference character 106 is used to designate an anode current collector; and reference character 108 is used to designate an anode region. Reference character 106 should be referred to as an anode current collector in paragraph [0030]
Reference character 504 is referred to as pressure chamber in paragraph [0034]. Reference character 504 is used to designate a pressure plate; and reference character 505 is used to designate a pressure chamber. Reference character 505 should be used to designate a pressure chamber in paragraph [0034].
Reference character 2408 is described in paragraph [0049]. However, reference character 2408 is not in the drawings.
Reference character 2404 is referred to as a core in paragraph [0050]. Reference character 2404 is used to designate a processor; and reference character 2408a–c are used to designate cores. Reference characters 2408a–c should be used to designate a core in paragraph [0050].
Reference character 2404 is referred to as a core in paragraph [0052]. Reference character 2404 is used to designate a processor; and reference character 2408a–c are used to designate cores. Reference characters 2408a–c should be used to designate a core in paragraph [0052].
Reference character 2408 is described in paragraph [0073]. However, reference character 2408 is not in the drawings.
Reference character 2410 is described in paragraph [0073]. However, reference character 2410 is not in the drawings.
Reference character 2410 is described in paragraph [0075]. However, reference character 2410 is not in the drawings.
Reference character 2410 is described in paragraph [0076]. However, reference character 2410 is not in the drawings.
Reference character 2410 is described in paragraph [0077]. However, reference character 2410 is not in the drawings.
Reference character 2410 is described in paragraph [0078]. However, reference character 2410 is not in the drawings.
Reference character 2410 is described in paragraph [0079]. However, reference character 2410 is not in the drawings.
Reference character 2454 is described in paragraph [0079]. However, reference character 2454 is not in the drawings.
Reference character 2454 is described in paragraph [0080]. However, reference character 2454 is not in the drawings.
Reference character 2456 is described in paragraph [0080]. However, reference character 2456 is not in the drawings.
Appropriate correction is required.

Claim Objections
Claim(s) 19 objected to because of the following informalities:
Claim 19 contains two periods (e.g., end of lines 3 and 10). Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See MPEP § 608.01(m). The period at the end of line 3 should be a semi-colon.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerkamm et al. (DE 102014225367 A1, hereinafter Kerkamm).
Regarding claim 1, Kerkamm discloses a battery (1, [0035]), comprising:
an anode region (19, [0041]);
a cathode region (20, [0041]);
a separation region (21) between the anode (19) and cathode regions (20, [0041]),
wherein the separation region (21) includes conductive solid-state electrolyte (see solid-state lithium-ion batteries, [0003]);
a pressure chamber (8, [0038]); and
a plate (9) between one of the anode (19) or cathode regions (20) and the pressure chamber (8, [0037]).
Regarding claim 2, Kerkamm discloses all claim limitations as set forth above and further discloses a battery:
wherein the plate (9) is to provide equalized pressure to a housing (18) containing the anode (19), cathode (20), and separation regions (21, [0039]).
Regarding claim 3, Kerkamm discloses all claim limitations as set forth above and further discloses a battery, further comprising:
metal end (5) attached to the pressure chamber (8, [0035]).
Regarding claim 4, Kerkamm discloses all claim limitations as set forth above and further discloses a battery, further comprising:
metal skin (3) to encase portions of the anode (19), cathode (20), and separation regions (21, [0035]),
wherein the metal skin (3) is coupled to the plate (9, [0037]).
Regarding claim 5, Kerkamm discloses all claim limitations and further discloses a battery:
wherein the pressure chamber (8) includes one of: pressured gas, elastic material, elastic foam, spring plate, pressured liquid, deformed metal, expandable material; or mechanical spring (FIG. 1, [0038]).
Regarding claim 6, Kerkamm discloses all claim limitations as set forth above and further discloses a battery:
wherein the pressure chamber (8) includes valve (26) for gas injection (FIG. 1, [0039]).
Regarding claim 7, Kerkamm discloses all claim limitations as set forth above and further discloses a battery:
wherein the conductive solid-state electrolyte (21) comprises Li-ion (see lithium ions, [0022]).
Regarding claim 8, Kerkamm discloses all claim limitations as set forth above and further discloses a battery:
wherein the cathode region (20) includes one of Li, Co, Ni, Mn, Fe, Al, P, or O (see lithium ions, [0022]).
Regarding claim 9, Kerkamm discloses all claim limitations as set forth above and further discloses a battery:
wherein the anode region (19) includes one of Li-metal and Si (see lithium, [0023]).
Regarding claim 10, Kerkamm discloses a battery (1, [0035]) comprising:
a pressure plate (9, [0037]);
a pressure chamber (8) adjacent to the pressure plate (9, [0037]); and
an anode region (19) adjacent to the pressure plate (9, [0039]),
wherein the pressure chamber (8) is to apply a pressure in a range of 0.05 MPa to 1 MPa (see ambient pressure, [0038]).
Regarding claim 11, Kerkamm discloses all claim limitations as set forth above and further discloses a battery:
wherein the anode region (19) includes one of Li-metal and Si (see lithium, [0023]).
Regarding claim 12, Kerkamm discloses all claim limitations as set forth above and further discloses a battery:
a cathode region (20, [0041]); and
a separation region (21) between the anode (19) and cathode regions (20, [0041]),
wherein the separation region (21) includes conductive solid-state electrolyte (see solid-state lithium-ion batteries, [0003]).
Regarding claim 13, Kerkamm discloses all claim limitations as set forth above and further discloses a battery:
wherein the pressure plate (9) is to provide equalized pressure to a housing (18) containing the anode (19), cathode (20), and separation regions (21, [0039]).
Regarding claim 14, Kerkamm discloses all claim limitations as set forth above and further discloses a battery, further comprising:
metal skin (3) to encase portions of the anode (19), cathode (20), and separation regions (21, [0035]),
wherein the metal skin (3) is coupled to the pressure plate (9, [0037]).
Regarding claim 15, Kerkamm discloses all claim limitations as set forth above and further discloses a battery:
wherein the pressure chamber (8) includes one of: pressured gas, elastic material, elastic foam, spring plate, pressured liquid, deformed metal, expandable material; or mechanical spring (FIG. 1, [0038]).
Regarding claim 16, Kerkamm discloses all claim limitations as set forth above and further discloses a battery, further comprising:
metal end (5) attached to the pressure chamber (8, [0035]).
Regarding claim 17, Kerkamm discloses all claim limitations as set forth above and further discloses a battery:
wherein the pressure chamber (8) includes valve (26) for gas injection (FIG. 1, [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerkamm  (DE 102014225367 A1) in view of Spare (US 2012/0015236 A1).
Regarding claim 18, Kerkamm discloses a system comprising a battery (see power source, [0002]), wherein the battery includes:
an anode region (19, [0041]);
a cathode region (20, [0041]);
a separation region (21) between the anode (19) and cathode regions (20, [0041]),
wherein the separation region (21) includes conductive solid-state electrolyte (see solid-state lithium-ion batteries, [0003]);
a pressure chamber (8, [0038]); and
a plate (9) between one of the anode (19) or cathode regions (20) and the pressure chamber (8, [0037])
Kerkamm does not explicitly disclose:
a memory;
a processor coupled to the memory; and
a battery to power the processor and the memory
Spare discloses a system (900) comprising a memory (904); a processor (902) coupled to the memory (904); and a battery (906) to power the processor (902) and the memory (904, [0050]).
Spare teaches that batteries can be used in electronic devices for powering processors and memories.  Therefore, use of said battery of Kerkamm in the electronic device of Spare, which involves batteries, would be obvious to one of ordinary skill in the art at the time of the invention, because it would amount to nothing more than a use of a known battery for its intended use in a known environment to accomplish entirely expected result.
Regarding claim 19, modified Kerkamm discloses all claim limitations as set forth above and further discloses a system:
wherein the plate (9) is to provide equalized pressure to a housing (18) containing the anode (19), cathode (20), and separation regions (21, [0039]);
wherein the pressure chamber (8) includes one of: pressured gas, elastic material, elastic foam, spring plate, pressured liquid, deformed metal, expandable material; or mechanical spring (FIG. 1, [0038]);
wherein the pressure chamber (8) includes valve (26) for gas injection (FIG. 1, [0039]);
wherein the conductive solid-state electrolyte (21) comprises Li-ion (see lithium ions, [0022]);
wherein the cathode region (20) includes one of Li, Co, Ni, Mn, Fe, Al, P, or O (see lithium ions, [0022]); and
wherein the anode region (19) includes one of Li-metal and Si (see lithium, [0023]).
Regarding claim 20, modified Kerkamm discloses all claim limitations as set forth above and further discloses a system, wherein the battery comprises:
metal end (5) attached to the pressure chamber (8, [0035]); and
metal skin (3) to encase portions of the anode (19), cathode (20), and separation regions (21, [0035]),
wherein the metal skin (3) is coupled to the plate (9, [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725